wé” =. Case 1:17-cr-20120-FAM Document 47 Entered on FLSD Docket 11/13/2019 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. 17-CR-20120-Moreno .
UNITED STATES OF AMERICA
vs.
NOE GODOY-ESQUIVEL,

Defendant.
/

 

STIPULATED FACTUAL PROFFER IN SUPPORT OF PLEA

If this matter were to proceed to trial, the Government would prove the following facts
beyond a reasonable doubt. The Parties agree that these facts, which do not include all facts
known to the Government and the Defendant, NOE GODOY-ESQUIVEL, are sufficient to prove
the guilt of the Defendant of the above-referenced Indictment: |

Co-conspirator testimony and corroborating evidence would show that in 2013 and 2014,
a group of individuals conspired together with the Defendant to send cocaine from Colombia to
Central America, with the knowledge and understanding that at least a portion of this cocaine
would be imported into the United States. More specifically, as part of the conspiracy, in 2013,
the Defendant met with other co-conspirators in Guatemala to discuss obtaining a multi-hundred
kilogram load of cocaine from Colombia, receiving the load in Guatemala, and then transporting
the cocaine to Mexico for re-sale to the Sinaloa Cartel.

In February 2014, a co-conspirator of the Defendant was arrested in Guatemala City,

Guatemala and 500 kilograms of cocaine, which the co-conspirator was transporting in accordance
3 Case 1:17-cr-20120-FAM Document 47 Entered on FLSD Docket 11/13/2019 Page 2 of 2

with the plan discussed during the meetings noted above, was seized by law enforcement
authorities in Guatemala. The cocaine was found hidden inside false panels of the truck.

ARIANA FAJARDO ORSHAN
UNITED STATES AT

se ERIS WK,

Date: L- — (F

 

 

 

ATTORNEY FOR DEFENDANT

Date: { [- I|- (J By: Kh ipO

a

N' SOY-ESQUIVEL
DEFENDANT
